internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc intl br1-plr-110724-99 date date do ty legend date a year b c decedent e country f treaty dear this is in response to your letter dated date requesting rulings under the treaty and sec_691 sec_871 and sec_1441 of the internal_revenue_code with respect to distributions by you as administrator of decedent’s estate the estate to the nonresident_alien intestate distributees of the estate the rulings contained in this letter are based upon information and representations submitted by you and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification upon examination decedent was born in what is now country f and subsequently became a naturalized united_states citizen decedent died unmarried without issue and intestate on date a during the period of administration it was established that four nonresident_alien individuals are the only legal heirs of the estate all four distributees are citizens and residents of country f a foreign_country with which the united_states has an income_tax treaty the estate consists in part of a number of series e series ee and series hh united plr-110724-99 states savings bonds the bonds owned solely by decedent or jointly with c who predeceased decedent the bonds were issued to decedent between date and date with the exception of a small number of series hh bonds the bonds were issued prior to date in year b the estate redeemed the bonds and distributed the accumulated interest_income therefrom to the nonresident_alien legal heirs of the estate neither decedent during her lifetime nor the estate after the death of decedent made an election under sec_454 of the code both decedent and the estate are calendar_year cash_method taxpayers law and analysis - - estate and trust sec_454 provides in part that an owner of series_e_bonds employing the cash_receipts_and_disbursements_method of accounting who has not made the election under sec_454 must include the increase in redemption value in excess of the amount_paid for such series_e_bonds in gross_income in the first taxable_year in which the bonds are disposed of redeemed or reach final maturity sec_691 of the code provides that the amount of all items of gross_income in respect of a decedent which are not properly includible in the taxable_period in which falls the date of his death or a prior period will be included in the gross_income for the taxable_year when received of a the estate of the decedent if the right to receive the amount is acquired by the decedent’s estate from the decedent b the person who by reason of the death of the decedent acquires the right to received the amount if the right to receive the amount is not acquired after a distribution by the decedent’s estate from the decedent or c the person who acquires from the decedent the right to receive the amount by bequest devise or inheritance if the amount is received after a distribution by the decedent’s estate of such right sec_691 provides that the right to receive an amount of income_in_respect_of_a_decedent shall be treated in the hands of the estate of the decedent or any person who acquired such right by reason of the death of the decedent or by bequest devise or inheritance from the decedent as if it had been acquired by the estate or such person in the transaction by which the decedent acquired such right and the amount includible in gross_income under sec_691 will be considered in the hands of the estate or such person to have the character that it would have had in the hands of the decedent if the decedent had lived and received such amount revrul_64_104 1964_1_cb_223 concludes that the unreported increment in value reflected in the redemption value of series_e_bonds as of the date of decedent’s death constitutes income_in_respect_of_a_decedent under sec_691 therefore where the decedent and the decedent’s estate have not made the sec_454 election the unreported increment in value of the series_e_bonds still held by the decedent at the plr-110724-99 decedent’s death should be returned as income for the taxable_year in which the bonds are disposed of redeemed or reach final maturity whichever is earlier by the estate or the decedent or by the person entitled to the bonds by bequest or inheritance or by reason of the death of the decedent sec_641 provides that the tax imposed by sec_1 shall apply to the taxable_income of estates sec_661 provides that in any taxable_year there shall be allowed as a deduction in computing the taxable_income of an estate_or_trust the sum of any amount of income for such tax_year required to be distributed currently and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year however the deduction may not exceed the distributable_net_income dni of the estate_or_trust sec_661 provides that the amount determined under sec_661 shall be treated as consisting of the same proportion of each class of items entering into the computation of dni of the estate_or_trust as the total of each class bears to the total dni of the estate_or_trust in the absence of the allocation of different classes of income under the specific terms of the governing instrument sec_662 requires a beneficiary of an estate_or_trust described in sec_661 to include in gross_income the amount of income_for_the_taxable_year_required_to_be_distributed_currently to such beneficiary whether actually distributed or not and any other amount properly paid or credited or required to be distributed to them for the taxable_year the amount of income that beneficiaries must include in any particular taxable_year is limited to the distributable_net_income of the estate with respect to such year sec_662 provides that the amounts included in the beneficiary’s gross_income under sec_662 shall have the same character in the beneficiary’s hands as in the hands of the estate_or_trust the amounts shall be treated as consisting of the same proportion of each class of items entering into the computation of dni as the total of each class bears to the total dni of the estate_or_trust unless the terms of the governing instrument specifically allocate different classes of income to different beneficiaries holdings - - estate and trust based solely on the information submitted and on the representations made by the taxpayer it is held as follows the accrued interest on the bonds as of the date of decedent’s death was income_in_respect_of_a_decedent ird taxable to the estate in year b under sec_691 the accrued interest that constitutes ird to the estate shall be considered to have been acquired by the estate in the transaction in which the right to receive the income was originally derived and will have the same character that it would have had in the hands of plr-110724-99 decedent had she lived and received the accrued interest herself the interest that accrued on the bonds after the date of decedent’s death was ordinary_income to the estate in year b and includible in the estate’s gross_income under sec_641 to the extent such pre- and post-death accrued interest_income is distributed to the beneficiaries in year b such distributions will be fully deductible by the estate and will be fully includible in the gross_income of the beneficiaries if the total distributions from the estate to the beneficiaries in year b did not exceed the estate’s dni for that year if the amounts distributed from the estate to the beneficiaries in year b exceeded the estate’s dni for that taxable_year then the amount deductible by the estate and includible in the beneficiaries’ gross_income will be limited by the estate’s dni the distributions of both pre- and post-death accrued interest from the estate to the beneficiaries shall have the same character in the hands of the beneficiaries as they did in the hands of the estate if the distributions exceed the estate’s dni the amounts shall be treated as consisting of the same proportion of each class of items entering into the computation of dni as the total of each class bears to the total dni of the estate except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code law and analysis - - international aspects the united_states income_tax treatment of distributions to nonresident_alien individuals depends on both the statutory and regulatory rules of taxation and withholding and where the recipient is a citizen or resident of a country with which the united_states has an income_tax treaty the application of that treaty sec_861 of the code provides in part that interest from the united_states or the district of columbia and interest on bonds notes or other interest-bearing obligations of residents corporate or otherwise shall be treated as income_from_sources_within_the_united_states sec_871 of the code provides generally that a nonresident_alien_individual is subject_to a tax of 30-percent tax on amounts received as interest from sources within the united_states but only to the extent the amount so received is not effectively connected with the conduct_of_a_trade_or_business within the united_states it is assumed for purposes of this ruling that the bonds are not effectively connected with a trade_or_business in which the beneficiaries are engaged in the united_states if any sec_1441 of the code provides in part for the withholding of tax on items of income paid from united_states sources to nonresident_aliens treasury regulation plr-110724-99 sec_1_1441-3 in effect for tax years beginning prior to date provides that withholding is required in the case of interest_paid on obligations issued on or after date by the united_states or any agency_or_instrumentality thereof sec_1_1441-3 in effect for tax years beginning prior to date provides in part that a resident or domestic fiduciary of an estate is required to withhold tax on payments of united_states source income to beneficiaries who are nonresident_alien individuals sec_871 and sec_1441 provide an exemption from the withholding requirements of sec_1441 for portfolio_interest within the meaning of sec_871 attributable to certain debt obligations portfolio_interest as defined in sec_871 is any interest that would be subject_to tax under sec_871 which is paid on an obligation i which is in_registered_form and ii with respect to which the united_states_person who would otherwise be required to deduct and withhold tax from such interest under sec_1441 receives a statement that the beneficial_owner of the obligation is not a united_states_person sec_1_871-14 provides in part that interest received on an obligation that is in_registered_form qualifies as portfolio_interest only if the interest is paid on an obligation issued after date title cfr section provides that series hh bonds are issued only in_registered_form sec_894 states that the provisions of the code will be applied to a taxpayer with due regard to any treaty obligation of the united_states sec_1_1441-6 provides that the 30-percent rate_of_tax imposed on u s source interest_income described in sec_871 may be eliminated or reduced under an income_tax treaty form_1001 ownership_exemption_or_reduced_rate_certificate must be filed by the taxpayer with the withholding_agent in order to claim an exemption from u s income_tax_withholding under a treaty with respect to certain types of income sec_1 c the united_states has an income_tax treaty with country f article of the treaty provides in part that income from government securities and income from bonds or debentures received from sources in the united_states by a nonresident_alien_individual who is a resident of country f who did not have a permanent_establishment in the united_states during the tax_year in which the interest is received is exempt from taxation by the united_states provided the interest is fair and reasonable consideration on the indebtedness it is assumed for purposes of this ruling that none of the nonresident_alien beneficiaries had a permanent_establishment in the united_states during year b holdings - - international aspects based solely on the information submitted and on the representations made by the taxpayer it is held as follows plr-110724-99 with respect to bonds issued prior to date provided that the beneficiaries are residents of country f on the date of each distribution and file form_1001 with e pursuant to sec_1 c it is held that e is not obligated to withhold tax from the portion of any amounts paid credited or required to be distributed to the nonresident_alien beneficiaries that are characterized as interest on such bonds article of the treaty and sec_1_1441-6 with respect to bonds issued after date provided that the beneficiaries file a form_w-8 with e it is held that the interest payments on such bonds qualify as portfolio_interest under sec_871 and e is therefore not required to withhold tax from the portion of any amounts paid credited or required to be distributed to the nonresident_alien beneficiaries that are characterized as interest accruing on such bonds sec_871 and sec_1441 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no opinion is expressed as to whether the beneficiaries are residents of country f for purposes of the application of the treaty this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely elizabeth u karzon branch chief branch associate chief_counsel international
